Citation Nr: 1021982	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  04-24 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty in the 
United States Navy from June 19, 1964 to August 6, 1964.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Boston, Massachusetts, VA RO is the agency 
of original jurisdiction over the Veteran's appeal.  This 
case was before the Board in January 2007 when it was 
remanded for additional development.

The Board observes that the characterization of the Veteran's 
service connection claim has changed during the pendency of 
this appeal. Service connection for PTSD was denied in a July 
2003 rating decision; however, given the Veteran's diagnosis 
of depressive disorder during the course of this appeal, the 
Board has recharacterized the issue presently on appeal as 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  The Veteran did not engage in combat in service.

2.  There is no credible supporting evidence corroborating 
that the Veteran's alleged sexual assaults during her active 
service, the stressor events underlying her claim of service 
connection for PTSD, actually occurred.

3.  An acquired psychiatric disorder was not shown to be 
caused or aggravated by events during military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304(f).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the Veteran by 
correspondence dated in March and May 2007.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing her claim and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate her claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353- 23,356 (Apr. 30, 2008).

The Veteran has had ample opportunity to respond/supplement 
the record and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.

The RO has obtained the Veteran's service treatment records 
(STRs) and service personnel records and VA treatment 
records, and has sought verification of her alleged stressful 
events in service.  In this regard, service personnel and 
unit records were obtained.  Multiple additional attempts to 
obtain additional records were unsuccessful.  The RO arranged 
for examinations in 2002 and 2003.  The Board acknowledges 
that the VA has not obtained a nexus opinion with respect to 
the Veteran's claim.  However, as will be explained below, 
the Veteran's alleged stressor events in service have not 
been verified.  Consequently, a remand to obtain an opinion 
regarding nexus of a current diagnosis to service would be 
pointless.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of this claim.  

Law and Regulations

Service connection may be granted if it is shown the Veteran 
has disability resulting from an injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

To establish service connection for PTSD there must be: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

The evidence necessary to establish the occurrence of a 
stressor during service - to support a diagnosis of PTSD - 
will vary depending upon whether the Veteran engaged in 
"combat with the enemy," as established by recognized 
military combat citations or other official records.  See 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If VA determines a Veteran 
engaged in combat with the enemy and the alleged stressor is 
combat-related, then lay testimony or statement is accepted 
as conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required - 
provided the testimony/statement is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If combat is not shown (or if there is a determination that 
the Veteran engaged in combat but the claimed stressor is 
unrelated to that combat), then there must be independent 
evidence corroborating the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The Veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not [of itself] suffice 
to verify the occurrence of a claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).

The record does not show or suggest, and the Veteran does not 
allege that she engaged in combat, or that her stressor to 
support a diagnosis of PTSD is combat-related; instead, she 
claims she has PTSD due to sexual assault during service.

The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); however, 
a stressor need not be corroborated in every detail.  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  See also, Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  Just because a 
physician or other health professional accepted an 
appellant's description of his or her experiences as credible 
and diagnosed appellant as suffering from PTSD does not mean 
the Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In YR v. West, 11 Vet. App. 393, 399 (1998) and Patton v. 
West, 12 Vet. App. 272, 279-280 (1999), the Court clarified 
that the general rule discussed in Moreau, that after-the-
fact medical nexus evidence cannot establish the occurrence 
of the claimed in-service stressor, does not apply to claims 
for PTSD based on sexual assault.

With regard to PTSD, the threshold matter that must be 
addressed here, as in any claim seeking service-connection is 
whether there is competent evidence of the existence of PTSD, 
the disability for which service connection is sought.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
objective medical evidence of record indicates that the 
Veteran has a clinical diagnosis of PTSD linked to her 
accounts of being sexually assaulted by, and of being 
subjected to verbal abuse and sexual harassment from, a 
female noncommissioned officer who held a superior position 
over her during basic training in the United States Navy.  
See September 2002 VA examination report.  In Cohen v. Brown, 
10 Vet. App. 128 (1997), the Court noted that diagnoses of 
PTSD are presumably in accordance with DSM-IV, both in terms 
of the adequacy and sufficiency of the stressors claimed.  
Therefore, the Board finds that the Veteran has the required 
current DSM-IV diagnosis of PTSD.

The determinative issue, then, becomes whether there is 
sufficient evidence for concluding the alleged stressor of 
sexual trauma actually occurred during the Veteran's service, 
as she is alleging, since her PTSD diagnosis has been 
specifically linked to her purported sexual-assault stressor.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Unfortunately, it is in this critical respect that the 
Veteran's claim of service connection for PTSD fails.

As noted above, the Veteran maintains that she was sexually 
assaulted by, and subjected to verbal abuse and sexual 
harassment from, a female noncommissioned officer who held a 
superior position over her during basic training in the 
United States Navy.  She identified her assailant and 
persecutor as a female petty officer named "Petty Officer 
[redacted]."  According to the Veteran's accounts, the 
stressor incidents took place in July 1964 while she was 
assigned to Training Company 20 and stationed at the United 
States Naval Training Center in Bainbridge, Maryland.  
According to her statements, she reported to the base 
commander that Petty Officer [redacted] had sexually 
assaulted her (the Veteran has indicated that the base 
commander was a colonel; however, there is no rank of colonel 
in the Navy).  

The Veteran's personnel records (including unit history 
reports), military performance reports, DD 214 Form, and STRs 
do not, in and of themselves, verify her stressor accounts.  
Notably, an August 1964 Report of Aptitude Board notes that 
the Veteran was in her sixth week of training when she was 
not passing bunk and locker inspections and accumulated 61 
demerits.  Her company commander stated that she was 
undependable and exaggerated everything.  It was felt that 
she did not always tell the truth.  Discharge was 
recommended.  She was discharged for "unsuitability."  In 
addition, the Veteran's STRs are negative for a diagnosis of 
complaints or findings related to a psychiatric disorder, to 
include PTSD.  An August 1964 service separation examination 
report that reflects that psychiatric clinical evaluation was 
normal.

A September 2002 VA examination report notes the Veteran's 
claim that she was verbally and sexually harassed and 
traumatized by her company commander during service from June 
to August 1964.  She claimed that she was hospitalized for 
depression in service.  She also claimed that she reported 
the incidences of harassment to her base commander, who was a 
colonel, as requested a transfer.  Instead, she was 
discharged for unsuitability.   The Veteran also reported 
that she had been sexually abused by her father as a child 
and was raped by two kids from school when she was 16.  After 
examining the Veteran, the VA examiner noted diagnoses of 
depressive disorder and rule out PTSD.

In January 2003, the Veteran submitted a claim for service 
connection for PTSD.

A March 2003 VA examination report notes the Veteran's claim 
that she was verbally and sexually harassed and traumatized 
by her company commander during service from June to August 
1964.  She stated that she was first admitted to a 
psychiatric hospital at age 14.  She maintained that being 
sexually abused by her father as a child, caused her to have 
"periods of absence," or dissociative states, necessitating 
the hospitalization.  She also reported being hospitalized 
for depression on several occasions beginning in 1972.  After 
examining the Veteran, the examiner rendered a diagnosis of 
depressive disorder, NOS.  

In a February 2005 VAMC letter, the Veteran's treating social 
worker and nurse noted that she was being treated for PTSD, 
anxiety and depression.  She reportedly suffered from 
nightmares and intrusive memories.

In statements received by VA in July 2007, the Veteran's aunt 
and a friend stated that the Veteran was upset after her 
military service.  She drank more.  She married quickly, had 
a child, and then ended her marriage.  No mention of 
inservice sexual assault or harassment was noted.

Because sexual assault is an extremely personal and sensitive 
issue, many incidents are not officially reported, which 
creates a proof problem with respect to the occurrence of the 
claimed stressor.  In such situations it is not unusual for 
there to be an absence of service records documenting the 
events the Veteran has alleged.  Therefore, evidence from 
sources other than the Veteran's service records may 
corroborate an account of a stressor incident.  See Patton v. 
West, 12 Vet. App. 272, 277 (1999).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities; rape crisis centers; mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).  Evidence of 
behavior changes following a claimed assault is one type of 
relevant evidence that may be found in these cases.  Examples 
of behavior changes that may constitute credible 
corroborating evidence of a stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.

As noted by the Court in Bradford v. Nicholson, 20 Vet. App. 
200 (2006), § 3.304(f)(3) provides "unequivocally" that "VA 
will not deny a [PTSD] claim that is based on in- service 
personal assault" without first providing the requisite 
notice.  The Court also stated that § 3.304(f)(3) requires VA 
to advise personal assault claimants that credible supporting 
evidence of a stressor may include (1) "evidence from sources 
other than the Veterans service records" or (2) "evidence of 
behavior changes."

The Veteran's STRs are unremarkable for any express 
indication of complaints of or treatment for sexual assault - 
either as a matter of her mental or her physical health.  
However, in Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the Court stated that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the BVA of its obligations to assess the credibility 
and probative value of the other evidence."

The Veteran's personnel records also do not document any 
complaints of sexual assault.  They do show that she received 
61 demerits from her first week of service until the 
completion of her service six weeks later.  She received an 
honorable discharge.  The personnel records do not reflect a 
good evaluation followed by a lower evaluation.  The 
personnel records, to include the unit records, do not 
confirm the Veteran's reported meeting with her base 
commander to report a sexual assault or harassment.

Medical treatment records in the file show no mention of her 
alleged harassment/assault until 2002 (right before she filed 
her initial claim of service connection for PTSD).  Cf. Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that 
it was proper to consider the Veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised].  

The Veteran has not presented any other evidence that tends 
to corroborate that her alleged stressor events in service, 
sexual harassment and assaults, actually occurred.  
Consequently, she has not met an essential legal requirement 
for establishing service connection for PTSD.  38 C.F.R. § 
3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for PTSD based on sexual assault. 

With regard to psychiatric disorder other than PTSD, the 
Veteran was diagnosed with depressive disorder and anxiety 
during the period of this appeal (see, e.g., March 2003 VA 
examination report and February 2005 VAMC letter).  The 
weight of the evidence is against service connection for this 
psychiatric disorder.  As the above analysis reflects, 
service connection is not warranted for any diagnosed 
psychiatric disorder because there is no credible supporting 
evidence that any in-service injury or disease occurred, 
including the claimed in-service stressful event; the Veteran 
did not experience chronic psychiatric symptoms, including 
depressive disorder, in service; the Veteran did not 
experience continuous psychiatric symptoms, including 
depressive disorder, since service separation.

There is no reasonable doubt to resolve in the Veteran's 
favor and her claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


